Citation Nr: 0820139	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  03-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for bilateral pes planus.  

2.  Entitlement to an increased rating for muscle spasm of 
the lumbar spine, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to an increased rating for an iliotibial 
friction band syndrome of the left knee, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased rating for an iliotibial 
friction band syndrome of the right knee, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1978 and from June 1979 to February 1981.  

The issues identified on the title page of this document, as 
well as matters relating to claims for increase for Achilles 
tendonitis of each lower extremity and a total disability 
rating for compensation due to individual unemployability 
(TDIU), were most recently before the Board of Veterans' 
Appeals (Board) in August 2006, at which time they were 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  By such remand, 
the Board requested that certain procedural and evidentiary 
development be undertaken, to include the issuance of a 
statement of the case regarding the claims for increase for 
knee disorders and for a TDIU.  Following the completion of 
all the actions sought by the Board, it is noted that the 
veteran is not shown to have perfected his appeal relating to 
claims for increased ratings for Achilles tendonitis or for a 
TDIU, and, as such, those matters are beyond the Board's 
jurisdiction for review at this time.  The AMC thereafter 
returned the file to the Board for further review of the 
issues remaining on appeal.  

The issues of the veteran's entitlement to initial or 
increased ratings based on extraschedular criteria for each 
of the matters at issue are addressed in the REMAND portion 
of the decision that follows and such matters are REMANDED to 
the RO via the AMC.  


FINDINGS OF FACT

1.  From January 3, 2000, to the present, the veteran's 
bilateral pes planus is shown to be severe in degree, but of 
no greater severity; evidence of pronounced bilateral pes 
planus is not objectively shown and pain and functional loss 
relating thereto cannot be adequately quantified based on the 
veteran's exaggeration of his symptoms.  

2.  Symptomatology due to veteran's post-surgical fusion of 
L4-5 cannot be dissociated from his service-connected low 
back strain; however, his service connected low back 
disability is not manifested by more than moderate limitation 
of motion of the lumbar spine and flexion of the 
thoracolumbar spine is not limited to 30 degrees or less; 
there is no competent evidence of any incapacitating episodes 
of symptoms lasting four or more weeks in any 12-month 
period; the preponderance of the evidence is against a 
finding of neurological impairment associated with the 
veteran's service-connected low back disability, to include 
but not limited to bowel or bladder impairment; pain and 
functional loss relating thereto cannot be adequately 
quantified due to symptom exaggeration.  

3.  The veteran's service-connected iliotibial friction band 
syndrome of each knee is primarily manifested by a limitation 
of knee flexion, but to not less than 120 degrees; there is 
no X-ray evidence of arthritis of either knee and neither 
knee disability is characterized by a limitation of 
extension, ankylosis, instability, subluxation, or 
dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion; pain and functional loss 
affecting each knee cannot be reasonably determined based on 
the veteran's symptom exaggeration.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial or staged 
schedular rating in excess of 30 percent for bilateral pes 
planus have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.10, 4.40, 4.45, 4.59. 4.71a, Diagnostic Code 5276 (2007).

2.  The criteria for a schedular rating in excess of 30 
percent for a low back disability with a history of muscle 
spasm have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 
4.59 (2002-2007); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(from September 23, 2002 to September 26, 2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (from September 26, 
2003).

3.  The criteria for a schedular rating in excess of 10 
percent for an iliotibial friction band syndrome of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 
5257, 5260, 5261 (2007).

4.  The criteria for a schedular rating in excess of 10 
percent for an iliotibial friction band syndrome of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 
5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in August 2006 so that additional development could be 
undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the veteran, nor his representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. §  3.159(b)(2).  Second, VA has a duty to notify 
the appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code (DC) under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. 

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Board notes that there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice of the information and evidence 
needed by the veteran-appellant to substantiate and complete 
his claims, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the appellant was provided to him 
through the RO's VCAA letters of December 2000, June 2001, 
September 2004, and October 2005, as well as the August 2006 
correspondence directed to the veteran from the AMC.  The 
appellant was thereby notified that he should submit all 
pertinent evidence in his possession and he was duly advised 
of the Court's holding in Dingess/Hartman.  

With specific reference to the claim for initial rating for 
pes planus, since that claim is a downstream issue from that 
of service connection (for which a VCAA letter was duly sent 
to the veteran in December 2000), another VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears 
that the Court has also determined that the statutory scheme 
does not require another VCAA notice letter in a case such as 
this where the veteran was furnished proper VCAA notice with 
regard to the claim of service connection itself.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006). 

VCAA notice is to be furnished to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, while the initial VCAA notice was furnished to 
the veteran-appellant prior to the RO's initial decisions in 
December 2001 as to the veteran's pes planus and in August 
2005 regarding the claims for increase for low back and knee 
disorders, full VCAA notice, including that pertaining to 
Dingess-Hartman, was provided thereafter, in contravention of 
Pelegrini.  

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

To show that the error did not affect the essential fairness 
of the adjudication, VA must demonstrate that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) That any defect was cured by actual knowledge on the part 
of the claimant, per Vazquez-Flores ("(a)ctual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, supra.  

It is also pertinent to note that Vazquez-Flores involved a 
claim for an increased rating whereas this case concerns the 
propriety of an initial evaluation as to one issue, and 
claims for increase as to low back and knee disorders.  The 
initial rating of the veteran's pes planus is downstream from 
that of service connection (for which a VCAA letter was duly 
sent to him), according to VAOPGCPREC 8-2003 (Dec. 22, 2003), 
another VCAA notice is not required.  See also Goodwin v. 
Peake, No. 05-0876 (U.S. Vet. App. May 19, 2008).  Moreover, 
in terms of the Vazquez-Flores requirements, the record 
reflects that the RO has directly advised the veteran of the 
rating criteria for the evaluation of his service-connected 
pes planus, as well as his low back and knee disabilities, 
and, in addition, instructed him that upon a showing of pain 
and functional loss resulting in additional limitation of 
motion of the affected areas, an increased evaluation 
therefor may be in order.  The veteran has acknowledged his 
receipt of this information and the allegations he advances 
are reflective of the applicable rating criteria.  

The record in this instance demonstrates that full VCAA 
notice was effectuated prior to the issuance of the final 
supplemental statement of the case by the AMC in September 
2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  More timely VCAA notice 
would not have operated to alter the outcome of the issues 
herein denied as the record fails to demonstrate entitlement 
to initial or increased ratings in excess of those previously 
assigned for the disabilities in question.  Sanders, supra 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that any defect in the 
timing of the notice provided affected the essential fairness 
of the adjudication, and, thus, the presumption of prejudice 
is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes multiple volumes of medical 
data recorded during post-service years, including the 
reports of several VA medical examinations.  Findings from 
those VA medical evaluations are sufficiently detailed and 
comprehensive in scope so as to permit the Board to fairly 
and accurately rate the disorders in question and it is of 
note that the veteran does not contend otherwise.  There is 
no further duty to provide an examination or medical opinion 
with respect to any of the claims on appeal.  38 C.F.R. 
§§ 3.159, 3.326, 3.327.  To that end, the Board may proceed 
to adjudicate the merits of the claims without further remand 
as to those matters.  

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claims

Disability ratings are intended to compensate impairment in 
earnings capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate DCs identify the various 
disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint or 
musculoskeletal disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  

Notice is taken that in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that "staged ratings are appropriate 
for an increased-rating claim when the factual findings shown 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings."  
The Court found no basis for drawing a distinction between 
initial ratings and increased-rating claims for applying 
staged ratings.  

Initial Rating:  Bilateral Pes Planus

Service connection for bilateral pes planus was established 
by RO action in December 2001, at which time a 0 percent 
rating was assigned under DC 5276 from January 3, 2000.  A 
timely appeal as to the rating then assigned was initiated by 
the veteran and later perfected within the time limits 
prescribed by law.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found).  By subsequent RO action in February 2003, 
the schedular evaluation for bilateral pes planus was 
increased from 0 percent to 30 percent under DC 5276, 
effective from January 3, 2000.  Consequently, the issue 
presented for review is the rating or ratings in excess of 30 
percent to be assigned under DC 5276 or any alternate 
criteria for bilateral pes planus from January 3, 2000.  

Bilateral flatfoot that is mild with symptoms relieved by a 
built-up shoe or arch support warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, DC 5276.  A 10 percent rating 
requires moderate flatfoot with the weight-bearing line being 
over or medial to the great toe, inward bowing of the tendo 
Achilles, and pain on manipulation and use of the feet.  
Severe bilateral flatfoot warrants a 30 percent rating where 
there is objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities; severe bilateral flatfoot warrants a 30 percent 
rating.  Id.  Pronounced, bilateral flatfoot, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achillis on manipulation, not improved by orthopedic 
shoes or appliances, warrants a 50 percent rating.  Id.

Review of the pertinent evidence indicates that the initial 
VA examination in January 2001 showed the veteran walked only 
on his left heel and was unable to stand on his toes.  There 
was a notable callus on the lateral aspect of the right toe 
and evidence of bilateral flatfoot was noted.  Dorsiflexion 
on the right was to 10 degrees, with plantar flexion to 30 
degrees; inversion, eversion, and abduction, each to 5 
degrees; and adduction to 10 degrees.  Passive eversion was 
to 5 degrees.  Range of motion of the left foot was noted to 
be within normal limits.  

Findings from a VA medical evaluation in October 2002 yielded 
a diagnosis of severe bilateral pes planus, with there being 
noted manifestations of increased callus formation, but with 
no weight-bearing line over the medial aspect of the great 
toe.  There was inward bowing of the Achilles tendon, which 
was the Helbing's sign.  No pain on manipulation of the feet 
was present and there was no marked deformity of the feet.  

VA medical evaluation in April 2003 revealed bilateral 
flatfoot, with eversion of both feet and a waddling gait.  
When evaluated by VA in December 2003, there was noted to be 
slight bowing of the Achilles tendons in a standing position, 
with pronation of both feet at a valgus angle of seven 
degrees.  Tenderness in the area of the Achilles tendons was 
present.  Bilateral trochanteric bursitis, iliotibial 
friction band syndrome, and Achilles tendonitis were noted to 
reduce by 5-10 percent the range of motion, strength, 
coordination, and fatigability of the right ankle, knee, and 
foot, and by 0-5 percent on the left side of each such area.  
Further VA examination in December 2004 showed no swelling, 
deformity, or discoloration other than flat feet.  Slight 
pronation in equal eversion of each foot was noted.  No 
tenderness about either foot was shown.  Bunion formation was 
found to exist, but there was no unusual shoe breakdown or 
callus formation.  There was 5/5 strength in all planes 
including posterior tibial function.  In the opinion of the 
examiner, the flat foot condition, as well as Achilles 
tendonitis (which the Board notes is separately service 
connected and rated) caused the veteran a loss of between 30-
35 percent of range of motion, strength, coordination, and 
fatigability.  

On a VA medical evaluation in December 2006, the examining 
physician determined that the veteran was exaggerating his 
symptoms, with there being positive Waddell's signs and 
tenderness in non-physiologic, anatomic places.  The 
indicated findings were consistent with a chronic pain-type 
syndrome in association with tenderness in non-focal areas.  
The veteran ambulated in a slow, antalgic gait and his gait 
was much worse when he was under direct visualization, 
although improved when being transferred from one room to 
another and unaware of being observed.  No specific shoe wear 
or callosities directly related to his pes planus was noted.  
The veteran exhibited flexible flat foot bilaterally with 
normal alignment of the Achilles tendon in both the weight 
bearing and non-weight bearing positions.  There was mild 
pronation of each foot.  When directly observed, he 
complained of pain throughout each foot and ankle; when 
distracted, he did not appear as tender, but with still some 
tenderness about the right foot and ankle.  Range of motion 
of each foot was severely limited when directly observed.  
When transferring up and down from the table, there clearly 
was more range of motion, including at least 20 degrees of 
dorsiflexion and 40 degrees of plantar flexion, bilaterally.  
The subtalar joint was supple and not painful when examined 
with distraction.  X-rays of each foot were found to be 
without evidence of significant degenerative changes.  

In the opinion of the VA examiner in December 2006, the 
veteran's pes planus symptoms were out of proportion to 
objective physical findings shown on examination.  Clear 
exaggeration of his symptoms was noted, and such exaggeration 
was found to render it difficult to fully assess the true 
nature of his disability.  Assessment of DeLuca criteria was 
precluded due to the absence of any correlation between the 
veteran's subjective complaints and findings on physical 
examination.  It was nevertheless noted that there was no 
significant swelling or effusion present.  

In his written and oral testimony, including that offered at 
an RO hearing in June 2002 and a videoconference hearing 
before the Board in March 2006, the veteran has argued that 
the 30 percent rating is inadequate for his bilateral pes 
planus.  He alleges, in effect, that his disorder is 
pronounced in degree and, alternatively, is characterized by 
severe pain and functional loss, such that assignment of the 
maximum rating of 50 percent under DC 5276 is in order.  

The medical data presented are inconsistent with the 
existence of pronounced bilateral pes planus, there being no 
objective evidence of marked pronation in combination with 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo 
Achilles on manipulation, and no improvement by orthopedic 
shoes or appliances.  While the veteran himself may have 
complained of extreme tenderness and pain, it has been 
determined by an examining VA physician that the veteran has 
attempted to exaggerate his symptoms and the manifestations 
associated with his pes planus, in what appears to be an 
effort to receive a greater amount of VA disability 
compensation than he would otherwise be entitled.  

Pain is a listed criterion for DC 5276, and the record does 
not otherwise point to the existence of pain and/or 
functional loss due exclusively to pes planus warranting an 
increase at any time beyond the 30 percent level.  Indicia of 
pain or functional loss, such as flare-ups, fatigability, or 
incoordination, are applicable only to those DCs where the 
basis for rating is limitation of motion, see Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996), and DCs 5276 does not 
specifically evaluate pes planus or foot injury on the basis 
of limited motion.  Service connection and 10 percent ratings 
are in effect for right and left ankle disabilities, which 
are rated, in part, on limitation of motion.  Moreover, the 
veteran's symptom exaggeration has precluded any current VA 
assessment by a medical professional as to what degree pain 
and functional loss, if any, were present or quantified.  
Notice is taken that a VA examiner in December 2004 found 
that range of motion, strength, coordination, and 
fatigability were reduced 30-35 percent, but not solely on 
the basis of the veteran's pes planus, but also due to his 
separately service connected and rated Achilles tendonitis.  
As the degree to which pes planus, alone, resulted in pain 
and functional loss was not quantified, rating on that basis 
is not permitted.  

It is pertinent to note that the current 30 percent rating 
for the veteran's pes planus takes into account severe 
disability or functional impairment.  For the reasons stated 
above, however, the Board finds that a preponderance of the 
evidence is against the veteran's entitlement to an initial 
or staged rating in excess of 30 percent for bilateral pes 
planus based upon pronounced disability as defined by the 
applicable rating criteria from January 3, 2000, to the 
present, and, as such, denial of claim advanced is in order 
and there is no basis for application of the benefit-of-the-
doubt rule.  Fenderson, supra; see also 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Increased Rating:  Low Back Disability

Service connection for muscle spasm of the lumbar spine, 
secondary to service-connected pes planus, was established by 
RO action in September 2003.  At that time, a 10 percent 
schedular evaluation was assigned as of September 2002 under 
DC 5299-5295.  That evaluation was increased to 20 percent, 
effective from September 2002, by a decision of the RO's 
decision review officer in June 2004, pursuant to DC 5292-
5237.  

Notice is taken that the veteran has one or more other 
disabilities of his low back, none of which is service-
connected.  In this regard, the record reflects that, in 
January 2003, the veteran underwent surgery at a private 
medical facility for lumbar disc herniation, inclusive of 
decompression and spinal fusion at L4-5.  Notwithstanding the 
absence of service connection for any low back disorder other 
than muscle spasm of the lumbar spine, it was determined on 
remand through VA medical examination that it was impossible 
to delineate any diagnosis of muscle spasm of the veteran's 
spine separate from the veteran's nonservice-connected post-
surgical changes of surgical decompression and fusion at L4-
5.  In view of the foregoing, for purposes of rating the 
service-connected disability, the Board will consider all 
symptoms and functional impairment relating to the back.

The criteria for the evaluation of spinal disorders were 
amended during the course of the instant appeal, initially as 
of September 23, 2002, with respect to intervertebral disc 
disease, and then on September 26, 2003, as to all spinal 
disorders.  See 68 Fed. Reg. 51454-51456 (2003); 67 Fed. Reg. 
54345 (2002).  Because of this fact, the question arises as 
to which set of rating criteria applies.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (the rule of Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), that the version most 
favorable to the claimant be applied when there has been a 
change in rating criteria has been overruled to the extent 
that it conflicts with authority established by the Supreme 
Court and United States Court of Appeals for the Federal 
Circuit); see also VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma, supra.

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If a 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and 
under the new criteria from the effective date of the noted 
revisions.

As in effect prior to September 26, 2003, DC 5292 provided 
for a 10 percent rating for slight limitation of motion of 
the lumbar spine and a 20 percent evaluation for moderate 
limitation of motion of that segment of the spine.  Where 
limitation of the lumbar spine was severe, a 40 percent 
evaluation was for assignment.  

Under DC 5295, as in effect prior to September 26, 2003, a 
noncompensable rating was for assignment for lumbosacral 
strain where there were slight subjective symptoms only.  A 
10 percent rating was assignable with characteristic pain on 
motion.  A 20 percent rating was warranted for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending, or a unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating was warranted if the 
lumbosacral strain was severe with listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

While not directly on point to the veteran's low back 
disability, in view of a medical opinion that states that a 
distinction cannot be made between his service-connected 
muscle spasm in the low back region (or low back strain) and 
his symptomatology due to post-surgical fusion of L4-5, the 
Board concurs with the RO (see September 2007 supplemental 
statement of the case) in considering the criteria for rating 
degenerative disc disease.  

Prior to September 23, 2002, intervertebral disc syndrome, as 
rated under DC 5293, was 0 percent disabling where it was 
postoperative and cured.  A 10 percent rating was warranted 
for an intervertebral disc syndrome that was mild in degree.  
A 20 percent rating was warranted for moderate intervertebral 
disc syndrome with recurring attacks.  A 40 percent rating 
was warranted for a severe intervertebral disc syndrome with 
recurring attacks and little intermittent relief.  A 60 
percent rating was warranted for an intervertebral disc 
syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy and characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293, as in effect prior to September 23, 2002.

Under DC 5293, effective from September 23, 2002, 
intervertebral disc syndrome was evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, which ever method 
results in the higher evaluation.  A maximum 60 percent 
rating was warranted when rating based on incapacitating 
episodes, and such was assigned when there were 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating was 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks, during the 
past 12 months.  A 20 percent rating was assigned for 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks, during the past 12 
months, and a 10 percent rating was assigned with the 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks, during the past 12 months.

Note 1 following DC 5293 provided that for the purposes of 
evaluations under such DC, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician. " Chronic orthopedic and 
neurological manifestations" meant orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that were present constantly, or nearly so.  Note 2 
provided that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities were to be evaluated 
using evaluation criteria for the most appropriate orthopedic 
DC or DCs.  Neurological disabilities were to be evaluated 
separately using evaluation criteria for the most appropriate 
neurological DC or DCs.  38 C.F.R. § 4.71a, DC 5293, 
effective from September 23, 2002.

Effective as of September 26, 2003, intervertebral disc 
syndrome is evaluated under DC 5243 either on the basis of 
incapacitating episodes as previously referenced, or under a 
general rating formula for diseases and injuries of the 
spine, as was cited above for lumbosacral strain.  See 68 
Fed. Reg. 51454 (2003); 38 C.F.R. § 4.71a, DC 5243, effective 
from September 26, 2003).

Under the changes effectuated on September 26, 2003, 
disability of the thoracic and lumbosacral spine is evaluated 
together, while disability of the lumbosacral and cervical 
spine is evaluated separately.  Under DC 5237, the assigned 
DC for lumbosacral strain on and after September 26, 2003, a 
spinal disorder, with or without regard to symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, is assigned a 20 percent rating where forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or, muscle spasm or guarding is severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher evaluation of 30 percent pertains exclusively to the 
cervical spine, which is not herein at issue.  For assignment 
of a 40 percent evaluation, there is required to be a showing 
of forward flexion of the thoracolumbar spine being limited 
to 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  The 50 percent rating requires a 
showing of unfavorable ankylosis of the entire thoracolumbar 
spine and the 100 percent evaluation necessitates unfavorable 
ankylosis of the entire spine.  The foregoing criteria are 
known as the general rating formula for the evaluation of 
spinal diseases and injuries.

A VA medical examination of the veteran's spine in December 
2004 culminated in entry of a diagnostic assessment of lumbar 
spine muscle spasm.  Clinical observation revealed spasm of 
the lumbar spine muscles, with tenderness of the sacroiliac 
joint bilaterally, but with a negative Patrick and Fabere's 
signs.  Forward flexion was to 50 degrees, lateral flexion to 
20 degrees, and rotation to 45 degrees, with pain.  The 
veteran refused to perform extension of the spine.  He was 
able to rise up on his toes and rock back on his heels.  
Straight leg raising was negative for pain, but it did 
reproduce some numbness in the dorsum of the foot and webbing 
of the big toe, bilaterally.  In the opinion of the examiner, 
the veteran's back spasm was unchanged since last evaluated, 
and despite complaints of increasing pain, there was noted to 
be evidence of an increase in daily functioning, with more 
walking than previously done and the introduction of 
swimming.  No incapacitating episodes were noted to have 
occurred.  

On a VA medical evaluation in December 2006, there was 
tenderness throughout all areas of the lumbosacral spine, but 
it was non-focal.  No palpable muscle spasm was present.  
Range of motion was severely limited when the veteran was 
aware he was being evaluated, including 20 degrees of forward 
flexion, 10 degrees of extension, 10 degrees of lateral 
flexion in each direction, and 15 degrees of rotation to each 
side.  When distracted, the veteran was able to flex forward 
to at least 70 degrees, with extension to 20 degrees, and 
lateral flexion in each direction to at least 20 degrees.  X-
rays identified prior surgical fusion of L4-5, without 
significant changes from X-rays obtained in 2003.  

In the opinion of the December 2006 examiner, the veteran's 
history and examination were inconsistent with any increase 
in severity of his low back disorder(s), noting that his 
symptoms were out of proportion to objective physical 
examination findings.  Because of his clear demonstration of 
exaggerated symptoms, the examiner found it was difficult to 
fully assess the true nature of his disability and it was 
impossible to evaluate the DeLuca criteria.  There was noted 
by the examiner to be no correlation between the veteran's 
complaints and the objective clinical findings on physical 
examination.  

In review all of the clinical data on file and the 
accompanying opinions, the Board concludes that the 
preponderance of the evidence is against a finding of severe 
limitation of motion of the lumbar spine at any time during 
the appeal period.  Moreover, most of the criteria for a 
severe lumbosacral strain are not apparent, to include 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion,  or some of the 
above with abnormal mobility on forced motion.  There is 
otherwise no indication of more than a moderate 
intervertebral disc syndrome, such as might warrant the 
assignment of a rating in excess of 20 percent under DC 5293.  
Forward flexion of the lumbar spine was to 50 degrees in 2004 
and 20 degrees in 2006, but the 2006 report is not found to 
be an accurate reflection of a true loss of motion, but the 
direct result of the veteran's exaggeration of his low back 
manifestations and it, therefore, is not a basis for an 
increased disability rating.  Ankylosis, a severe or 
pronounced intervertebral disc syndrome, or the existence of 
incapacitating episodes of disc syndrome lasting four or more 
weeks in any 12-month period is also not demonstrated by the 
record.  As well, accurate data pertaining to pain and 
functional loss could not be obtained by the VA examiner in 
late 2006, based on the veteran's symptom exaggeration, and, 
thus, 38 C.F.R. § 4.71a, §§ 4.40, 4.45 and DeLuca do not 
afford a basis for any increased evaluation in this instance.  

In all, a preponderance of the evidence weighs against the 
veteran's entitlement to an increased rating for his service-
connected lumbar spine spasm, and, as such, denial of claim 
advanced is in order and there is no basis for application of 
the benefit-of-the-doubt rule.  See 38 U.S.C.A. § 5107(b); 
Ortiz and Gilbert, supra.  

Increased Ratings:  Iliotibial Friction Band Syndrome of the 
Left and Right Knees

By its rating decision of May 2004, the RO granted service 
connection for an iliotibial friction band syndrome of each 
of the veteran's knees, secondary to bilateral pes planus.  A 
10 percent rating was assigned for each, effective from 
October 2003, under DC 5099-5024.  The 10 percent rating has 
remained in effect since that time.  

DC 5024 provides that tenosynovitis is to be rated based on 
limitation of motion of affected parts, as degenerative 
arthritis.  

Degenerative arthritis is rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5003, which provides that when arthritis is 
established by X-ray findings it will be rated on the basis 
of limitation of motion under the appropriate DCs for the 
specific joint or joints involved.  Where the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate DCs, a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  

DCs 5260 and 5261 set forth rating schedules for limitation 
of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  
With respect to limitation of leg flexion, DC 5260 allows a 
zero percent rating for flexion limited to 60 degrees, 10 
percent for flexion limited to 45 degrees, 20 percent for 
flexion limited to 30 degrees, and a maximum of 30 percent 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260.

DC 5261, which governs limitation of leg extension, provides 
a zero percent rating for extension limited to 5 degrees, 10 
percent for extension limited to 10 degrees, 20 percent for a 
limitation to 15 degrees, 30 percent for a limitation to 20 
degrees, 40 percent for extension limited to 30 degrees, and 
a maximum of 50 percent for a limitation to 45 degrees.  38 
C.F.R. § 4.71a, DC 5261.

Separate ratings under DC 5260 and DC 5261 may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-04.

DC 5256, which governs ankylosis of the knee, permits a 30 
percent rating for favorable angle in full extension, or in 
slight flexion between zero degrees and 10 degrees, while a 
veteran will garner a 40 percent rating with flexion between 
10 and 20 degrees.  38 C.F.R. § 4.71a, DC 5256.  When a 
veteran has flexion between 20 degrees and 45 degrees, a 50 
percent rating is for assignment, and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, DC 5256.

DC 5257 governs other impairment of the knee.  It assigns 
respective ratings of 10, 20 and 30 percent for slight, 
moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

In VAOPGCPREC 23-97, the VA's General Counsel determined 
that, when a claimant has arthritis and instability of the 
knee, multiple ratings may be assigned under DCs 5003 and 
5257.  Moreover, in VAOPGCPREC 9-98, it was found that, even 
if the veteran did not have limitation of motion of the knee 
meeting the criteria for a noncompensable evaluation under 
DCs 5260 or 5261, a separate evaluation could be assigned if 
there was evidence of a full range of motion "inhibited by 
pain."  Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

Dislocation of the semilunar cartilage of the knee with 
frequent episodes of "locking," pain and effusion into the 
joint warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5258.

In his oral and written testimony, the veteran has indicated 
that there has been an increase in severity of his knee 
disorders.  Specific reference is made to instability of each 
knee, with the right knee being worse than the left.  

When the veteran was examined by VA in December 2003, there 
was no swelling, deformity, or discoloration of either knee.  
Range of motion was from 0 to 125 degrees and there was noted 
to be pain from 120 to 125 degrees.  There was mild joint 
line tenderness, but no intra-articular effusion, 
bilaterally.  He had exquisite tenderness over the Gerty's 
tubercle and the iliotibial band on the lateral aspect of 
each knee.  No instability was present.  The diagnosis was of 
a bilateral iliotibial friction band syndrome.  A loss of 
five to ten percent of range of motion, strength, 
coordination, and fatigability at the ankle, knee, and foot 
on the right due to overuse tendonitis was judged to result, 
and between zero to five percent on the left, also on the 
basis of overuse tendonitis.  X-rays of the knees were read 
as normal.  

VA examination in December 2005 revealed motion from 0 to 120 
degrees, and it was pain-free, both actively and passively.  
No instability was noted and the McMurray's click test was 
negative.  There was a positive Ober's sign bilaterally and 
some tenderness over the Gertie's tubercle and into the 
iliotibial band.  Despite the veteran's assertion of 
increased severity, the examiner found that there was 
essentially no change and some increase in daily functioning, 
with increased walking and the introduction of swimming.  

On a VA medical examination in December 2006, no effusion or 
focal joint line tenderness was present.  There was 
tenderness at nonphysiologic points.  Range of motion was 
from 0 to 120 degrees with wincing in pain beyond 90 degrees 
when supine.  When otherwise examined, however, no pain 
throughout the range of motion was in evidence.  No 
instability to valgus and varus stress was shown.  Lachman 
and McMurray's tests were negative.  X-rays revealed no 
significant degenerative changes.  In the opinion of the 
examiner, the history and examination were inconsistent with 
an increased level of disablement, and the severity of the 
symptoms complained of were out of proportion to the 
objective clinical findings, with there being definite 
evidence of symptoms exaggeration.  Assessment of DeLuca 
criteria was found by the examiner to be an impossibility due 
to the absence of any correlation between symptoms and 
findings.  

Analysis of the pertinent data shows that flexion of either 
knee has at no time during the appeal period been less than 
120 degrees, with there being shown no limitation of 
extension.  Moreover, objective evidence of ankylosis, 
instability, or subluxation is absent and there is otherwise 
no confirmation of dislocation of semilunar cartilage with 
frequent episodes of locking, pain, and effusion.  As such, 
an increased evaluation under the assigned DC of 5099-5024 or 
alternative rating criteria is not warranted.  38 C.F.R. 
§ 4.71a, DCs 5256-5262.  Pain and functional loss are 
likewise not in this instance found to be a basis for 
assignment of an increased schedular rating, as it is clear 
that the veteran is intentionally exaggerating his 
complaints, including those of pain, such that an accurate 
determination as to the degree that pain and functional loss 
result in additional limitation of motion cannot be 
quantified.  Even if the Board were to assume that an 
additional range of motion loss of up to ten percent 
resulted, as was noted on evaluation in late 2003, and 
assuming such estimate was accurate and not based on the 
veteran's exaggeration, the loss of up to 10 percent of 
motion would not result in any higher schedular evaluation 
under DCs 5260 and/or 5261. 

On balance, the evidence against entitlement to schedular 
increased ratings for the veteran's service-connected knee 
disorders outweighs any evidence in support thereof.  To that 
end, denial of the claims for increase is required and there 
is no basis for application of the benefit-of-the-doubt rule.  
See 38 U.S.C.A. § 5107(b); Ortiz and Gilbert, supra. 


ORDER

An initial schedular rating in excess of 30 percent for 
bilateral pes planus is denied.  

An increased schedular rating for a low back disability with 
a history of muscle spasm, currently evaluated as 20 percent 
disabling, is denied.  

An increased schedular rating for an iliotibial friction 
syndrome of the left knee, currently evaluated as 10 percent 
disabling, is denied.  

An increased schedular rating for an iliotibial friction 
syndrome of the right knee, currently evaluated as 10 percent 
disabling, is denied.  






REMAND

The veteran has during the course of this appeal has alleged 
that he has a marked work impairment due to his service-
connected pes planus, low back, and knee disorders involving 
an iliotibial friction band syndrome, and has thereby 
reasonably raised the issues of his entitlement to initial or 
increased ratings on an extraschedular basis.  38 C.F.R. 
§ 3.321(b)(1) (2007).  Moreover, one or more medical 
professionals have offered opinions indicating the existence 
of a level of disablement precluding employment or 
restricting the veteran to sedentary employment, although 
such opinions are largely based on the aggregate of the 
veteran's many disabilities, including nonservice-connected 
disorders, as opposed to the four, individual service-
connected disorders herein at issue.  The question of the 
veteran's entitlement to extraschedular ratings for his pes 
planus, low back, and iliotibial friction band sydrome of 
each knee has not to date been the subject of initial RO 
development or adjudication and remand is required to 
facilitate the completion of such actions.

Accordingly, this portion of the veteran's appeal is REMANDED 
for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2007), the veteran 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate his claims 
for initial or increased extraschedular 
ratings for bilateral pes planus, a low 
back disability with a history of muscle 
spasm of the lumbar spine, and iliotibial 
friction band syndrome of each knee, 
including evidence of frequent hospital 
care for treatment, or evidence that each 
disorder alone has resulted in a marked 
interference with employment.  38 C.F.R. 
§ 3.321(b)(1) (2007).  The veteran must 
also be notified of what portion of that 
evidence VA will secure, and what portion 
he himself must submit and advised to 
submit all pertinent evidence not already 
on file that is held in his possession.  
The veteran must also be informed that, 
if requested, VA will assist him in 
obtaining relevant evidence, provided 
that he furnishes sufficient, identifying 
information and written authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded by the RO/AMC.

2.  The veteran must also be advised that 
employment records, to include statements 
from current or former supervisors and 
co-workers, would be relevant with 
respect to whether an extraschedular 
rating is warranted.

3.  Thereafter, the veteran's claims of 
entitlement to initial or increased 
extraschedular ratings for bilateral pes 
planus, a low back disability with a 
history of muscle spasm of the lumbar 
spine, and iliotibial friction band 
syndrome of each knee, should be 
initially adjudicated based on a de novo 
review of all pertinent evidence and 
consideration of all pertinent legal 
criteria.  If so warranted, referral of 
the matter to the VA's Under Secretary 
for Benefits or the VA's Director of the 
Compensation and Pension Service must be 
undertaken.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference as to 
the outcome of this matter should be drawn from the actions 
requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


